Citation Nr: 0320732	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for intestinal polyps.

3.  Entitlement to service connection for fungus to the feet 
and legs.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1944 to November 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision by the Seattle, Washington, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although the veteran was 
notified of the VCAA in regard to a claim unrelated to the 
issues on appeal, he was not given adequate specific notice 
as to how it applies to his present appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
veteran notice on its own.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


